             Case 4:20-cv-01394-JM Document 3 Filed 12/02/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             EASTERN DIVISION OF ARKANSAS
                                   CENTRAL DIVISION

CEDRIC GREENE                                                                          PLAINTIFF

v.                                     4:20-CV-01394-JM

JOHN DOE                                                                            DEFENDANTS

                                              ORDER

       A district court has the authority to dismiss a case sua sponte for failure to state a claim.1

Among other things, Plaintiff is asking for an arrest warrant to be issued for a man who allegedly

stabbed him in 2014. Because Plaintiff=s Complaint is nonsensical and states no cause of action

against Defendant for which relief may be granted, this case is DISMISSED. The Motion to

Proceed In Forma Pauperis (Doc. No. 1) is DENIED.

       IT IS SO ORDERED this 2nd day of December, 2020.



                                                         __
                                                         UNITED STATES DISTRICT JUDGE




       1
           See Smith v. Boyd, 945 F.2d 1041 (8th Cir. 1991).


                                                  1
